O’NIELL, J.
This is a petitory action in which the plaintiff claims title to a tract of land in the defendant’s possession. The plaintiff’s claim is based upon a receipt purporting to have been issued to one Henderson Young, by William A. Gill, receiver of the *837state land office, formerly located at Greens-burg, La. The receipt bears date the 1st of December, 1862, and the number 5499.
The defendant’s title is based upon two state patents issued to Charles W. Henry, dated the 13th of March, 1891, and numbered, respectively, 4181 and 4182, duly recorded in the state land office at Baton Rouge.
[1] The receiver’s receipt No. 5499, on which the plaintiff’s right of recovery depends, was never recorded in the land office, and was not filed for record in the parish in which the land is situated until the 25th of April, 1913, long after the issuance and registry of the patent to Charles W. Henry. It was proven affirmatively, not only that there was no record whatever in the land office of the issuance of the receiver’s certificate or receipt for the land in contest, but also that there was no record whatever in the office of the state treasurer of the receipt of the price called for by the certificate No. 5499.
It is not necessary, however, to consider the defendant’s denial that the receiver’s receipt held by the plaintiff is genuine. It was not recorded in the land office when the patent issued to the defendant’s author in title. Since it has been decided that patents or title deeds issued by the state or United States need not be recorded in the parish in which the land is situated — that registry in the land office is sufficient — to give notice to the public of such outstanding titles, the rule that a purchaser of real estate is not bound by an unrecorded prior sale made by his vendor of the same property must apply as well to a sale made by the state, not recorded in the land office, as to a sale made by an individual, not recorded in the parish in which the land is situated.
The judgment rendered by the district court in favor of the defendant is therefore correct.
The judgment is affirmed, at appellant’s cost.